Citation Nr: 0004561	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-05 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of 
laceration, left middle finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied claims by the veteran 
seeking entitlement to service connection for a right knee 
disorder and left middle finger laceration.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 18, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The Board notes that the RO, in its October 1997 rating 
decision, also denied entitlement to service connection for a 
left knee disorder, which the veteran properly appealed.  
However, during his November 1999 personal hearing, he 
withdrew that claim from appellate review.  Therefore, it is 
not before the Board.  See 38 C.F.R. § 20.204(b)  (1999).


FINDINGS OF FACT

1.  The claims file contains no competent evidence indicating 
that the veteran incurred a right knee injury or a laceration 
to the left middle finger during service.

2.  The claims file contains no competent evidence indicating 
a relationship, or nexus, between the veteran's current right 
knee and left middle finger disorders and service.

3.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of entitlement to service connection for a right knee 
disorder and residuals of laceration, left middle finger, are 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim of 
entitlement to service connection for a right knee disorder, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of 
laceration, left middle finger, and, therefore, there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no right knee or left middle 
finger problems at the time of the veteran's entry into 
service, according to a December 1974 induction medical 
examination report.  Similarly, an associated December 1974 
report of medical history notes no such problems.  No service 
outpatient records are of record.  A March 1978 separation 
medical examination report also shows no right knee or left 
middle finger problems.  The associated report of medical 
history indicates that the veteran admitted to a "trick" or 
locked knee.

Subsequent to service, the claims file contains no records 
indicating medical treatment for either the veteran's right 
knee or left middle finger until October 1997, a period of 
approximately 19 years.

A September 1997 VA examination report shows that the veteran 
alleged a right knee injury playing football in service in 
1975, which was placed in a cast for 6 weeks due to swelling.  
He also reported a left middle finger laceration.  Physical 
examination revealed a full range of motion of the right 
knee, with no swelling, or deformity.  Varus and valgus 
stress, anterior draw, posterior draw, and Lachman's test 
were negative.  There was a positive medial MacMurray's sign 
and medial joint line tenderness.  The left middle finger had 
a 2.5 centimeter well-healed surgical scar.  There was 
decreased sensation to light touch from the distal 
interphalangeal joint to the finger tip.  The finger had a 
full range of motion, with no swelling, deformity, laxity, or 
instability.  Diagnoses were medial meniscal injury, right 
knee, and left middle finger neuropathy.

In an April 1998 statement (VA Form 9), the veteran argued 
that VA did not have all of his service medical records and 
that it was not his fault if VA lost them.  However, the 
claims file shows that the RO requested all of the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in September 1997 and that such records 
contained only the induction and separation medical 
examination reports, and associated reports of medical 
history.  The RO submitted another request for service 
medical records in December 1998.  A July 1999 reply from 
NPRC indicated that all available service medical records 
were sent in the September 1997 correspondence; no additional 
health records were on file.

The veteran testified at a Travel Board hearing before the 
undersigned member of the Board in November 1999.  During the 
hearing, he stated that he injured his right knee and left 
middle finger during service.  He indicated that he was 
treated for the knee during service, including a cast and 
physical therapy, but that he did not mention the knee to the 
examiner at the time of separation because it was not 
bothering him that much.  He reported that he received no 
medical treatment for his right knee subsequent to service 
until 1996, when he was seen by a private physician.  He 
stated that he would submit the medical records associated 
with the 1996 treatment within 30 days.  The veteran reported 
having his left middle finger stitched in service after 
cutting it on a piece of equipment.  He indicated that he did 
not report any finger problems to the examiner at the time of 
his separation examination, and that he received no treatment 
for that finger since separation from service.

A November 1999 RO letter contains a note that no additional 
evidence was received within 30 days.


III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has a right knee and left middle finger condition.  
The September 1997 VA examination report indicates that he 
had a medial meniscal injury and left middle finger 
neuropathy.  Therefore, the Board finds that the first 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well-grounded claim is that of an 
inservice injury.  In this regard, the Board finds no 
competent evidence that the veteran had any injuries to his 
right knee or left middle finger during service.  Service 
medical records are entirely negative for any complaints of, 
treatment for, or diagnosis of any right knee or left middle 
finger problems.  The veteran's separation medical report 
notes no such defects; his upper and lower extremities are 
reported as normal.  The Board recognizes that the veteran's 
March 1978 separation report of medical history shows that he 
admitted to a "trick" or locked knee.  However, that report 
does not indicate which knee was involved.

It is noteworthy that, even if the Board presumes that the 
veteran injured his right knee and left middle finger in the 
inservice incidents that he described, his claim would still 
be not well grounded.  The third element of a well grounded 
claim is medical evidence of a relationship, or nexus, 
between the inservice injury and the current disability.  Id.  
Here, there is no medical opinion or similar evidence 
indicating that the veteran's current right knee medial 
meniscal injury and left middle finger neuropathy are somehow 
related to service, including to his alleged inservice 
injuries.  The veteran asserts that his current right knee 
and left middle finger problems are related to inservice 
injuries, but he is not competent to make such a conclusion; 
that is a medical opinion as to etiology and, thus, can only 
be made by a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492  (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. §  5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).

In light of the above, the Board must deny the veteran's 
claims as not well grounded.  There is no competent evidence 
of any right knee or left middle finger injuries during 
service, and no competent evidence relating his current 
conditions to service.  As such, his claims are not well 
grounded.  38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. 
§ 3.303  (1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  Therefore, the Board cannot decide them on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

IV.  Conclusion

In light of the above, his claims seeking entitlement to 
service connection for a right knee and left middle finger 
disorder must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims of entitlement to service connection for a right 
knee disorder and residuals of laceration, left middle 
finger, are denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

